Citation Nr: 0414571	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing 
impairment. 


ATTORNEY FOR THE BOARD

William Henry, Law Student
Sabrina Tilley, Counsel




INTRODUCTION

The appellant served on active duty for training (ADT) for 
two (2) months and twenty-one (21) days from December 1980 to 
February 1981, when he was relieved from ADT and discharged 
honorably from the Reserves of the Army under the trainee 
discharge program (TDP) as marginal or nonproductive. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 
 

REMAND

The Board notes that the appellant's service medical records 
(SMR) are not currently of record.  The RO claims to have 
made requests in July and October of 1998 to the National 
Personnel Records Center (NPRC) for the appellant's SMR; 
however, the record on appeal does not include a response 
from the NPRC.  A reply from the NPRC is necessary in order 
to assist the appellant in the presentation of his claim.  In 
view of the foregoing, and in order to provide the appellant 
every assistance in the development of his claim, this case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the NPRC in 
order to obtain copies of the appellant's 
service medical records for his period of 
ADT, from December 03, 1980 to February 
23, 1981.  The NPRC should search all 
alternative sources at its disposal.  If 
no records are available, the NPRC should 
provide certification to that effect.  

2.  The appellant should once again be 
requested to submit any copies of service 
medical records in his possession.  All 
evidence obtained should be associated 
with the appellant's claim folder.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

